COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:            01-18-00346-CR
Style:                   Ex parte Arelius Alphonsa McGregor
Date motion filed*:      May 15, 2018
Type of motion:          Designation of Lead Counsel for Defendant
Parties filing motion:   Appellant’s appointed counsel Olubukunola Oyewuwo
Document to be filed:    Notice of Appearance by new lead appellate counsel Mark Bennett

Is appeal accelerated?      Yes.

Ordered that motion is:
       Granted
          If document is to be filed, document due: May 29, 2018.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       The designation of lead counsel for defendant, construed as notice of additional
       counsel because only the appointed counsel signed it, and the new lead appellate
       counsel did not, is granted. See TEX. R. APP. P. 6.1(c), 6.2. The Clerk of this Court is
       directed to add Mark Bennett as additional counsel. See TEX. R. APP. P. 6.2. Mr.
       Bennett is ordered to file a notice of appearance as new lead appellate counsel by May
       29, 2018. See TEX. R. APP. P. 6.1(c), 6.2.

Judge’s signature: /s/ Laura C. Higley
                                                Acting for the Court

Date: May 22, 2018




November 7, 2008 Revision